DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on May 2, 2019 and February 26, 2021 were filed on and after the mailing date of the Application on May 2, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on May 2, 2019.  These drawings are in compliance with 37 CFR 1.84, and have been accepted.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior 
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-8, 10-15, 17-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Atanassov et al. (WIPO PCT Publication WO2017087088A1) hereinafter “Atanassov”.
Regarding claim 1, Atanassov teaches an object detection method (Atanassov paragraph [0035]: “In some configurations, the electronic device 102 may obtain one or more images (e.g., digital images, image frames, video, etc.). For example, the electronic device 102 may include the image sensor(s) 104 and the optical system(s) 106 (e.g., lenses) that focus images of scene(s) and/or object(s) that are located within the field of view of the optical system 106 onto the image sensor 104”) comprising: 
obtaining a plurality of sensor detection inputs generated at different positions and different timestamps for a swept area of object detection (paragraph [0038]: “The one or more depth sensors 108 may sense the depth of a scene. For example, the depth sensor(s) 108 may sample the depth of the scene (e.g., one or more objects and/or terrain) within a detection field. The detection field may be a range (e.g., horizontal range, vertical range and/or angular range relative to the depth sensor(s) 108) within which the depth sensor(s) 108 are capable of detecting depth”), wherein each of the sensor detection input is generated at one of the different locations and one of the different timestamps (paragraph [0026]: “a depth sensor may sample a scene within a detection field to produce the set of depth measurements”; [0040]: “The depth sensor(s) 108 may sense depth at multiple samplings. A sampling may be a time at which depth is sensed. For example, the depth sensor(s) 108 may sample depth information (and/or information from which depth information may be obtained) at a first sampling and at a second sampling”; paragraph [0052]: “In some configurations, the depth information obtainer 116 may determine the depth information based on moving cameras (e.g., an approach referred to as structure from motion (SfM)). For example, depth may be estimated based on two or more image frames due to camera motion (e.g., the motion of the camera(s) relative to one or more objects in a scene). For instance, by observing the motion of an object over time (in images over time or frames, for instance), the depth information obtainer 116 may determine a distance between the image sensor (e.g., image sensor(s) 104 and/or remote image sensor(s)) and the object. The object points from two views may be matched and the relative camera motion may be estimated. Then, the depth information (e.g., distances) of the object may be estimated (e.g., generated) by triangulation”); 
collecting spatio-temporal data according to the sensor detection inputs (paragraph [0006]: “The processor may be configured to transform the first depth map based on the displacement information to produce a transformed depth map”); 
stitching the spatio-temporal data to generate a spatio-temporal image (paragraph [0008]: “The processor may be configured to detect the erroneous depth information based on a spatio-temporal average between at least two depths of the transformed depth map and at least two depths of the second depth map”; paragraph [0027]: “Measured sensor movement may be utilized to map the depth information from one frame to a subsequent (e.g., next) frame”; paragraph [0066]: “In some configurations, correcting the depth maps may be performed for each neighboring pair of a sequence of depth maps. For example, a second depth map may be corrected based on a first depth map and a displacement between the first depth map (e.g., first sampling) and the second depth map (e.g., second sampling). A third depth map may then be corrected based on the second depth map (e.g., the corrected second depth map) and a displacement between the second depth map (e.g., second sampling) and the third depth map (e.g., third sampling)”); 
performing signature extraction, by a processing circuit, upon the spatio-temporal image to generate a signature extraction result (paragraph [0073]: “For example, the vehicle (e.g., electronic device 102, processor 112, or a separate device in communication with the electronic device 102) may provide a visualization and/or messages based on the depth maps. For example, the vehicle may provide a surround view visualization that indicates distances to one or more objects”); and 
identifying a contour of the swept area according to the signature extraction result (paragraph [0074]: “More specifically, the vehicle may obtain image data (from the image sensor(s) 104 or other image sensors) and may produce a visualization of the scene surrounding the vehicle. One or more objects in the visualization may be indicated based on the depth maps. For example, the visualization may show a numerical distance to a parked car from the vehicle when parking (e.g., parallel parking) and/or a numerical distance to one or more objects (e.g., other vehicles) in the vicinity when driving. Additionally or alternatively, the vehicle (e.g., electronic device 102) may generate a 3D geometric model based on the depth information and map image data to the 3D geometric model to produce a 3D visualization”).

Regarding claim 2, Atanassov teaches claimed invention as shown above for the claim 1, Atanassov further teaches collecting the spatio-temporal data comprises: while a single sensor is moving, collecting the spatio-temporal data for the swept area by using only the single sensor (Atanassov paragraph [0091]: “the depth sensor is moved from left to right over a number of frames 434a-n. Specifically, sensor movement A 432a occurs between frame A 434a and frame M 434m. Sensor movement B 432b occurs between frame M 434m and frame N 434n. There may or may not be one or more additional frames between frame A 434a and frame M 434m and/or between frame M 434m and frame N 434n. In accordance with the systems and methods disclosed herein, motion information (e.g., sensor movement A 432a and sensor movement B 432b) may be obtained (e.g., known) with a motion sensor”).

Regarding claim 3, Atanassov teaches claimed invention as shown above for the claim 2, Atanassov further teaches the single sensor is equipped with multiple-object reporting capability (Atanassov paragraph [0038]: “The one or more depth sensors 108 may sense the depth of a scene. For example, the depth sensor(s) 108 may sample the depth of the scene (e.g., one or more objects and/or terrain) within a detection field”).

Regarding claim 4, Atanassov teaches claimed invention as shown above for the claim 2, Atanassov further teaches the single sensor has only a single antenna (Atanassov paragraph [0137]: “The electronic device 1002 may also include a transmitter 1072 and a receiver 1074 to allow transmission and reception of signals to and from the electronic device 1002. The transmitter 1072 and receiver 1074 may be collectively referred to as a transceiver 1076. One or more antennas 1070a-b may be electrically coupled to the transceiver 1076”).

Regarding claim 5, Atanassov teaches claimed invention as shown above for the claim 1, Atanassov further teaches the object detection method is employed by a Radio Detection and Ranging (radar) system, and the processing circuit is a part of the radar system (Atanassov paragraph [0038]: “Examples of depth sensors 108 include infrared time-of-flight (ToF) camera(s), stereoscopic cameras (e.g., image sensor(s) 104 and/or optical system(s) 106), radar, lidar, interferometer, etc.”; paragraph [0054]: “the depth information obtainer 116 may receive depth information directly from one or more visual spectrum cameras, one or more infrared time-of-flight cameras, interferometers, lidar, radar, sonic/ultrasonic depth sensors, etc.”).

Regarding claim 7, Atanassov teaches claimed invention as shown above for the claim 1, Atanassov further teaches performing the signature extraction upon the spatio-temporal image comprises: detecting existence of at least one line in the spatio-temporal image (Atanassov Fig 4. Elements I, II, III, IV and V transition frame to frame in visualization represents lines in motion (Examiner’s note)).

Regarding claim 8, Atanassov teaches claimed invention as shown above for the claim 1, Atanassov further teaches identifying the contour of the sensor swept area comprises: referring to the signature extraction result to determine dimensions of an In some configurations, the depth maps may be utilized in image capture and/or reproduction. In one example, the depth maps may be used to model a scene. For example, the electronic device 102 (e.g., a camera, smartphone, surveying device, etc.) may create a 3D model of a scene based on the depth maps. Image data (from the image sensor(s) 104, for example) may be mapped to and/or rendered on the 3D model in some configurations. This may allow for 3D photography, 3D modeling, virtual reality, and/or augmented reality reproduction of a scene” reproduction of a scene anticipates determining the dimensions of the empty spaces (Examiner’s note)).

Regarding claim 10, Atanassov teaches claimed invention as shown above for the claim 8, Atanassov further teaches the signature extraction result comprises a plurality of lines, and the lines are used to determine a depth of the empty space (Atanassov Fig 4. Elements I, II, III, IV and V transition frame to frame in visualization represents lines in motion (Examiner’s note); paragraph [0077]: “In some configurations, the depth maps may be utilized in image capture and/or reproduction. In one example, the depth maps may be used to model a scene. For example, the electronic device 102 (e.g., a camera, smartphone, surveying device, etc.) may create a 3D model of a scene based on the depth maps. Image data (from the image sensor(s) 104, for example) may be mapped to and/or rendered on the 3D model in some configurations. This may allow for 3D photography, 3D modeling, virtual reality, and/or augmented reality reproduction of a scene” reproduction of a scene anticipates determining the dimensions of the empty spaces (Examiner’s note)).

Regarding claim 11, Atanassov teaches an object detection apparatus (Atanassov paragraph [0035]: “In some configurations, the electronic device 102 may obtain one or more images (e.g., digital images, image frames, video, etc.). For example, the electronic device 102 may include the image sensor(s) 104 and the optical system(s) 106 (e.g., lenses) that focus images of scene(s) and/or object(s) that are located within the field of view of the optical system 106 onto the image sensor 104”) comprising: 
a wireless receiver (paragraph [00137]: “The electronic device 1002 may also include a transmitter 1072 and a receiver 1074”), arranged to generate a plurality of sensor detection inputs at different positions and different timestamps for a swept area of object detection (paragraph [0038]: “The one or more depth sensors 108 may sense the depth of a scene. For example, the depth sensor(s) 108 may sample the depth of the scene (e.g., one or more objects and/or terrain) within a detection field. The detection field may be a range (e.g., horizontal range, vertical range and/or angular range relative to the depth sensor(s) 108) within which the depth sensor(s) 108 are capable of detecting depth”), wherein each of the sensor detection input is generated at one of the different locations and one of the different timestamps (paragraph [0026]: “a depth sensor may sample a scene within a detection field to produce the set of depth measurements”; [0040]: “The depth sensor(s) 108 may sense depth at multiple samplings. A sampling may be a time at which depth is sensed. For example, the depth sensor(s) 108 may sample depth information (and/or information from which depth information may be obtained) at a first sampling and at a second sampling”; paragraph [0052]: “In some configurations, the depth information obtainer 116 may determine the depth information based on moving cameras (e.g., an approach referred to as structure from motion (SfM)). For example, depth may be estimated based on two or more image frames due to camera motion (e.g., the motion of the camera(s) relative to one or more objects in a scene). For instance, by observing the motion of an object over time (in images over time or frames, for instance), the depth information obtainer 116 may determine a distance between the image sensor (e.g., image sensor(s) 104 and/or remote image sensor(s)) and the object. The object points from two views may be matched and the relative camera motion may be estimated. Then, the depth information (e.g., distances) of the object may be estimated (e.g., generated) by triangulation”); and 
a processing circuit, arranged to obtain the sensor detection inputs, collect spatio-temporal data according to the sensor detection inputs (claim 1: “a processor coupled to the depth sensor and the motion sensor, wherein the processor is configured to: obtain a first depth map”; paragraph [0006]: “The processor may be configured to transform the first depth map based on the displacement information to produce a transformed depth map”), stitch the spatio-temporal data to generate a spatio-temporal image (paragraph [0008]: “The processor may be configured to detect the erroneous depth information based on a spatio-temporal average between at least two depths of the transformed depth map and at least two depths of the second depth map”; paragraph [0027]: “Measured sensor movement may be utilized to map the depth information from one frame to a subsequent (e.g., next) frame”; paragraph [0066]: “In some configurations, correcting the depth maps may be performed for each neighboring pair of a sequence of depth maps. For example, a second depth map may be corrected based on a first depth map and a displacement between the first depth map (e.g., first sampling) and the second depth map (e.g., second sampling). A third depth map may then be corrected based on the second depth map (e.g., the corrected second depth map) and a displacement between the second depth map (e.g., second sampling) and the third depth map (e.g., third sampling)”), perform signature extraction upon the spatio-temporal image to generate a signature extraction result (paragraph [0073]: “For example, the vehicle (e.g., electronic device 102, processor 112, or a separate device in communication with the electronic device 102) may provide a visualization and/or messages based on the depth maps. For example, the vehicle may provide a surround view visualization that indicates distances to one or more objects”), and identify a contour of the swept area according to the signature extraction result (paragraph [0074]: “More specifically, the vehicle may obtain image data (from the image sensor(s) 104 or other image sensors) and may produce a visualization of the scene surrounding the vehicle. One or more objects in the visualization may be indicated based on the depth maps. For example, the visualization may show a numerical distance to a parked car from the vehicle when parking (e.g., parallel parking) and/or a numerical distance to one or more objects (e.g., other vehicles) in the vicinity when driving. Additionally or alternatively, the vehicle (e.g., electronic device 102) may generate a 3D geometric model based on the depth information and map image data to the 3D geometric model to produce a 3D visualization”).

Regarding claim 12, Atanassov teaches claimed invention as shown above for the claim 11, Atanassov further teaches the object detection apparatus is a single sensor (Atanassov paragraph [0035]: “For example, the electronic device 102 may include the image sensor(s) 104 and the optical system(s) 106 (e.g., lenses) that focus images of scene(s) and/or object(s) that are located within the field of view of the optical system 106 onto the image sensor 104”); and while the single sensor is moving, the processing circuit of the single sensor collects the spatio-temporal data for the swept area by using only the sensor detection inputs obtained by the wireless receiver of the single sensor (Atanassov paragraph [0091]: “the depth sensor is moved from left to right over a number of frames 434a-n. Specifically, sensor movement A 432a occurs between frame A 434a and frame M 434m. Sensor movement B 432b occurs between frame M 434m and frame N 434n. There may or may not be one or more additional frames between frame A 434a and frame M 434m and/or between frame M 434m and frame N 434n. In accordance with the systems and methods disclosed herein, motion information (e.g., sensor movement A 432a and sensor movement B 432b) may be obtained (e.g., known) with a motion sensor”; paragraph [00137]: “The electronic device 1002 may also include a transmitter 1072 and a receiver 1074 to allow transmission and reception of signals to and from the electronic device 1002”).

Regarding claim 13, Atanassov teaches claimed invention as shown above for the claim 12, Atanassov further teaches the single sensor is equipped with multiple-object reporting capability (Atanassov paragraph [0038]: “The one or more depth sensors 108 may sense the depth of a scene. For example, the depth sensor(s) 108 may sample the depth of the scene (e.g., one or more objects and/or terrain) within a detection field”).

Regarding claim 14, Atanassov teaches claimed invention as shown above for the claim 12, Atanassov further teaches the single sensor has only a single antenna (Atanassov paragraph [0137]: “The electronic device 1002 may also include a transmitter 1072 and a receiver 1074 to allow transmission and reception of signals to and from the electronic device 1002. The transmitter 1072 and receiver 1074 may be collectively referred to as a transceiver 1076. One or more antennas 1070a-b may be electrically coupled to the transceiver 1076”).

Regarding claim 15, Atanassov teaches claimed invention as shown above for the claim 11, Atanassov further teaches the object detection apparatus is a Radio Detection and Ranging (radar) system (Atanassov paragraph [0038]: “Examples of depth sensors 108 include infrared time-of-flight (ToF) camera(s), stereoscopic cameras (e.g., image sensor(s) 104 and/or optical system(s) 106), radar, lidar, interferometer, etc.”; paragraph [0054]: “the depth information obtainer 116 may receive depth information directly from one or more visual spectrum cameras, one or more infrared time-of-flight cameras, interferometers, lidar, radar, sonic/ultrasonic depth sensors, etc.”).

Regarding claim 17, Atanassov teaches claimed invention as shown above for the claim 11, Atanassov further teaches the signature extraction comprises detecting existence of at least one hyperbola in the spatio-temporal image (Atanassov Fig 4. Elements I, II, III, IV and V transition frame to frame in visualization represents lines in motion (Examiner’s note)).

Regarding claim 18, Atanassov teaches claimed invention as shown above for the claim 11, Atanassov further teaches the processing circuit refers to the signature extraction result to determine dimensions of an empty space in the swept area (Atanassov paragraph [0077]: “In some configurations, the depth maps may be utilized in image capture and/or reproduction. In one example, the depth maps may be used to model a scene. For example, the electronic device 102 (e.g., a camera, smartphone, surveying device, etc.) may create a 3D model of a scene based on the depth maps. Image data (from the image sensor(s) 104, for example) may be mapped to and/or rendered on the 3D model in some configurations. This may allow for 3D photography, 3D modeling, virtual reality, and/or augmented reality reproduction of a scene” reproduction of a scene anticipates determining the dimensions of the empty spaces (Examiner’s note)).

Regarding claim 20, Atanassov teaches claimed invention as shown above for the claim 8, Atanassov further teaches the signature extraction result comprises a plurality of lines, and the lines are used by the processing circuit to determine a depth of the empty space (Atanassov Fig 4. Elements I, II, III, IV and V transition frame to frame in visualization represents lines in motion (Examiner’s note); paragraph [0077]: “In some configurations, the depth maps may be utilized in image capture and/or reproduction. In one example, the depth maps may be used to model a scene. For example, the electronic device 102 (e.g., a camera, smartphone, surveying device, etc.) may create a 3D model of a scene based on the depth maps. Image data (from the image sensor(s) 104, for example) may be mapped to and/or rendered on the 3D model in some configurations. This may allow for 3D photography, 3D modeling, virtual reality, and/or augmented reality reproduction of a scene” reproduction of a scene anticipates determining the dimensions of the empty spaces (Examiner’s note)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 9, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Atanassov in view of Raskar et al. (U.S. Patent Application Publication 2013/0100250A1) hereinafter “Raskar”.
Regarding claim 6, Atanassov teaches claimed invention as shown above for the claim 1, Atanassov further teaches performing the signature extraction upon the spatio-temporal image (Atanassov paragraph [0073]: “For example, the vehicle (e.g., electronic device 102, processor 112, or a separate device in communication with the electronic device 102) may provide a visualization and/or messages based on the depth maps. For example, the vehicle may provide a surround view visualization that indicates distances to one or more objects”).
Atanassov does not teach detecting existence of at least one hyperbola in the spatio-temporal image.
Raskar teaches detecting existence of at least one hyperbola in the spatio-temporal image (Raskar paragraph [0096]: “The spherical wavefront contributes to a hyperbola in the space-time streak image, IR. Spherical wavefronts propagating from a point create a hyperbolic space-time curve in the streak image”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in the detection method of Atanassov, it is within the capabilities of one of ordinary skill in the art to substitute the detecting existence of at least one line for the detecting existence of at least one hyperbola in the spatio-temporal image of Raskar with the predictable result of providing depth information of the scene as needed in Atanassov paragraph [0038].
	
Regarding claim 9, Atanassov teaches claimed invention as shown above for the claim 8. 
Atanassov does not teach the signature extraction result comprises a plurality of hyperbolas, and vertices of the hyperbolas are used to determine a width of the empty space.
Raskar teaches the signature extraction result comprises a plurality of hyperbolas, and vertices of the hyperbolas are used to determine a width of the empty space (Raskar paragraph [0099]: “When the hidden scene contains a surface instead of individual and isolated scene points, the space-time hyperbolas corresponding to the different surface points are added together to produce the captured streak images; it is preferable to demultiplex or deconvolve these signals” (Examiner’s note: one skilled in the art will appreciate that deconvolution of the hyperboles would contain corresponding vertices)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the signature extraction result comprising a plurality of lines, and the lines being used to determine a depth of the empty space of Atanassov for the signature extraction result comprising a plurality of hyperbolas, and vertices of the hyperbolas being used to determine a width of the empty space of Raskar.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in the detection method of Atanassov, it is within the capabilities of one of ordinary skill in the art to substitute the signature extraction result comprising a plurality of lines, and the lines being used to determine a depth of the empty space for the signature extraction result comprising a plurality of hyperbolas, and vertices of the hyperbolas being used to determine a width of the empty space of Raskar with the predictable result of providing depth information of the scene as needed in Atanassov paragraph [0038].	

Regarding claim 16, Atanassov teaches claimed invention as shown above for the claim 11, Atanassov further teaches the signature extraction (Atanassov paragraph [0073]: “For example, the vehicle (e.g., electronic device 102, processor 112, or a separate device in communication with the electronic device 102) may provide a visualization and/or messages based on the depth maps. For example, the vehicle may provide a surround view visualization that indicates distances to one or more objects”). 
Atanassov does not teach detecting existence of at least one hyperbola in the spatio-temporal image.
Raskar teaches detecting existence of at least one hyperbola in the spatio-temporal image (Raskar paragraph [0096]: “The spherical wavefront contributes to a hyperbola in the space-time streak image, IR. Spherical wavefronts propagating from a point create a hyperbolic space-time curve in the streak image”).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the detecting existence of at least one line of the Atanassov for the detecting existence of at least one hyperbola in the spatio-temporal image of Raskar.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in the detection apparatus of Atanassov, it is within the capabilities of one of ordinary skill in the art to substitute the detecting existence of at least one line for the detecting existence of at least one hyperbola in the spatio-temporal image of Raskar with the predictable result of providing depth information of the scene as needed in Atanassov paragraph [0038].

Regarding claim 19, Atanassov teaches claimed invention as shown above for the claim 18. 
Atanassov does not teach the signature extraction result comprises a plurality of hyperbolas, and vertices of the hyperbolas are used by the processing circuit to determine a width of the empty space.
Raskar teaches the signature extraction result comprises a plurality of hyperbolas, and vertices of the hyperbolas are used to determine a width of the empty space (Raskar paragraph [0099]: “When the hidden scene contains a surface instead of individual and isolated scene points, the space-time hyperbolas corresponding to the different surface points are added together to produce the captured streak images; it is preferable to demultiplex or deconvolve these signals” (Examiner’s note: one skilled in the art will appreciate that deconvolution of the hyperboles would contain corresponding vertices)).
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the signature extraction result comprising a plurality of lines, and the lines being used to determine a depth of the empty space of Atanassov for the signature extraction result comprising a plurality of hyperbolas, and vertices of the hyperbolas being used to determine a width of the empty space of Raskar.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. As in the detection apparatus of Atanassov, it is within the capabilities of one of ordinary skill in the art to substitute the signature extraction result comprising a plurality of lines, and the lines being used to determine a depth of the empty space for the signature extraction result comprising a plurality of .	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lagassey (U.S. Patent 9371099B2) teaches a modular intelligent transportation system;
Justice et al. (U.S. Patent Application Publication 2017/0372153A1) teaches a methods and devices for cognitive-based image data analytics in real time;
Malas et al. (U.S. Patent 8872693B1) teaches a radar signature database validation for automatic target recognition;
Dizaji et al. (U.S. Patent Application Publication 2007/0024494A1) teaches a classification system for radar and sonar applications;
Levner et al. (U.S. Patent Application Publication 2019/0241938A1) teaches a compositions and methods for analyte detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER LVOVICH. SYRKIN
Examiner
Art Unit 3648



/OLUMIDE AJIBADE AKONAI/Primary Examiner, Art Unit 3648